Title: [July 1790]
From: Washington, George
To: 




Thursday July 1st. Exercised between 5 and 7 Oclock on Horseback.
Announced to the House of Representatives (where the Bills originated) that my signature had been given to the Acts above mentioned.
Having put into the hands of the Vice President of the U: States the communications of Mr. Gouvr. Morris, who had been empowerd to make informal enquiries how well disposed the British Ministry might be to enter into Commercial regulations with the United States, and to fulfil the Articles of Peace respecting our Western Posts, and the Slaves which had been carried from this Country, he expressed his approbation that this step had been taken; and added that the disinclination of the British Cabinet to comply with the two latter, & to evade the former, as evidently appears from the Corrispondence of Mr. Morris with the Duke of Leeds (the British Minister for Foreign Affairs) was of

a piece with their conduct towds. him whilst Minister at that Court; & just what he expected; & that to have it ascertained was necessary. He thought as a rupture betwn. England & Spain was almost inevitable, that it would be our policy & interest to take part with the latter as he was very apprehensive that New Orleans was an object with the former; their possessing which would be very injurious to us; but he observed, at the sametime, that the situation of our affairs would not Justify the measure unless the People themselves (of the United States) should take the lead in the business.
Received about three Oclock, official information from Colo. Willet, that he was on the return from the Creek Nation (whither he had been sent with design to bring Colo. McGillivray, and some of the Chiefs of these people to the City of New York for the purpose of treating) that he, with the said McGillivray and many of the head Men, were advanced as far as Hopewell in So. Carolina on their way hither and that they should proceed by the way of Richmond with as much expedition as the nature of the case wd. admit.
It having been reported, upon information being recd. at St. Augustine of Colo. McGillivrays intention of coming to this place that advice thereof was immediately forwarded by the Commandant of that place to the Governor of the Havanna And a Mr. Howard Secretary of East Florida and an influencial character There under pretext of bad health and a Spanish Armed Brig of 20 Guns, ostensibly to bring 50,000 dollars for the purpose of buying Flour, arriving here immediately thereupon, affording strong ground to suspect that the Money & the character abovementioned were sent here for the purpose of Counteracting the Negotiations which was proposed to be held with Colo. McGillivray & the other Chiefs of the Creeks & this suspicion being corroborated by Mr. Howards visit to Philadelphia I directed the Secretary at War to advertise Colo. Willet thereof, that he might, if a meeting should take place at Philadelphia, or elsewhere on the Rd. observe their Conduct & penetrate, if possible, into the object of it. He was desired at the sametime to make suitable provision for lodging, & otherwise entertaining Colo. McGillivray & his party.
The following Gentn. & Ladies dined here to day. viz. The Secretary of State, Secretary of the Treasury and Secretary at War & their Ladies—Mr. Dalton & Mr. King & their Ladies Mr. Butler & his two daughters—Mr. Hawkins, Mr. Stanton & Mr. Foster & Mr. Izard. The Chief Justice & his Lady, Genl. Schuyler & Mrs. Izard were also invited but were otherwise engaged.

   

	
   
   In the fall of 1789 GW had requested Gouverneur Morris to open unofficial discussions with the British ministry on outstanding differences between the United States and Great Britain (see entry for 7 Oct. 1789). Among the letters that GW showed to Adams today was probably Morris to GW, 7 April 1790, describing in detail his polite but unsatisfactory interview with the duke of Leeds, British minister for foreign affairs. “On Monday the twenty ninth I waited upon him at Whitehall and after the usual Compliments, presented your Letter telling him that it would explain the Nature of my Business. Having read it, he said with much Warmth and Gladness in his Appearance ‘I am very happy Mr. Morris to see this Letter and under the Presidents own Hand. I assure you it is very much my Wish to cultivate a friendly and commercial Intercourse between the two Countries and more, and I can answer for the Rest of his Majesty’s Servants that they are of the same Opinion.’ . . . I assured him of our sincere Disposition to be upon good Terms and then proceeded to mention those Points in the Treaty of Peace which remained to be performed: and first I observed that by the Constitution of the United States which he had certainly read all Obstacles to the Recovery of British debts are removed. . . . He said he was very happy to receive this Information, that he had been of Opinion and had written so to Mr Adams that the Articles ought to be performed in the Order in Which they stood in the Treaty. . . . I took Occasion to observe that the Southern States who had been much blamed in this Country for obstructing the Recovery of british Debts, were not liable to all the Severity of Censure which had been thrown upon them—that their Negroes having been taken or seduced away, and the Payment for those Negroes having been stipulated by Treaty they had formed a Reliance on such Payment for Discharge of Debts contrated with british Merchants both previously and subsequently to the War.” Morris then brought up the main questions of British retention of the frontier posts and payment for slaves that had been taken away by the British army after the war. Leeds “became a little embarrassed” and could not say how the question of the posts stood. “That as to the Affair of the

Negroes he had long wished to have it brought up and to have Something done, but Something or other had always interfered. He then changed the Conversation but I brought it back, and he changed it again. Hence it was apparent that he could go no farther than general Professions and Assurances.” Leeds was equally noncommittal on the subject of an exchange of ministers between the two countries. “Wherefore as it was not worth while to discuss the Winds and the Weather I observed that as he might probably chuse to consider the matter a little and to read again the Treaty and compare it with the American Constitution. He said that he should and wished me to leave your Letter which he would have copies and return to me. . . . Thus Sir this Matter was began but nine Days have since lapsed and I have heard Nothing farther from the Duke of Leeds” (DLC:GW). Morris’s correspondence with the duke of Leeds was enclosed.



   
   A letter of 1 May from Morris to GW, also enclosing correspondence with Leeds, reported little progress in the negotiations. “It seems pretty clear that they wish to evade a commercial Treaty but not peremptorily to reject it, and therefore I have construed into Rejection his Graces abstruse Language. . . . I have some Reason to believe that the present Administration intend to keep the Posts, and withhold Payment for the Negroes” (DLC:GW).



   
   The RUPTURE BETWN. ENGLAND & SPAIN involved a conflict between the two powers at Nootka Sound on the west coast of North America. When the British attempted in 1789 to establish a post in territory claimed but not effectively occupied by Spain, Spanish forces in the area resisted and captured several British ships. By mid-June reports reached the United States from London that the British were preparing for war and that a conflict appeared imminent (see John Rutledge, Jr., to Jefferson, 6 May 1790, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:413–15).



   
   For the background of Alexander McGillivray’s trip to New York, see entry for 10 Mar. 1790. McGillivray, Marinus Willett, and their party apparently started north in mid-May, “McGillivray and several others on horseback, twenty-six chiefs and warriors in three wagons, and Willett riding in a sulky. All along the way the delegation was greeted with great interest and McGillivray was feted by the more prominent citizens. Particularly was this the case at Guildford Courthouse, North Carolina, at Richmond and Fredericksburg in Virginia, and at Philadelphia” (CAUGHEYJohn Walton Caughey. McGillivray of the Creeks. Norman, Okla., 1938., 43). Carlos Howard was an Irish officer who joined the Hibernia Regiment of the Spanish army in 1761. He had attained the rank of captain when in 1784 he was appointed provisional secretary of the captaincy-general of St. Augustine, serving in that post for the next 11 years (LOCKEYJoseph Byrne Lockey.  East Florida, 1783–1785: A File of Documents Assembled, and Many of Them Translated. Edited by John Walton Caughey. Berkeley, Calif., 1949., 183–84, n.2). American suspicions about Howard’s role were undoubtedly justified. He was sent to New York from St. Augustine ostensibly on sick leave but actually to keep an eye on the negotiations. John Leslie of the trading firm of Panton, Leslie & Co. wrote McGillivray from St. Augustine, 13 May 1790, concerning “our mutual friend Captain Carlos Howard, who by chance is about to make an excursion, which he has contemplated for some time past to the northern States in order to get for his health a change of climate and the benefits of the sea air.” Leslie noted that the two men were sure to meet in New York and since Howard had “seen much of the world” his advice would be useful. “If you meet in New York, it will be in his power to introduce you to the Spanish minister in case you do not carry letters from the Governors. . . . Anyhow you will find him useful in other ways, for I am persuaded that he

will be most happy to render you every possible service in any affair in which you conceive that he can contribute to further your views or facilitate your wishes, especially in connection with any communications that you may have to make to the Spanish governors or even to the court at Madrid” (CAUGHEYJohn Walton Caughey. McGillivray of the Creeks. Norman, Okla., 1938., 264). McGillivray and his party arrived in New York City on 20 July, and Howard made every effort to insinuate himself into the negotiations. “We are by no means satisfied with the conduct of the Spanish Officer, who arrived lately from the foreign possessions of that Crown,” Hamilton stated. “We cannot prove it positively, but have every reason to think, that he has been using endeavours to check or even to frustrate our negotiations with the Creek Indians, and with this view that he has made them large presents in this city; this we consider as perfectly unwarrantable” (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 6:547). Howard himself, in his lively account of his activities in New York, stated that the United States government “appointed people to watch and follow my footsteps. . . . McGuillivray was convinced that my presence . . . contributed to the fact that the Americans did not insist on an unqualified recognition on the part of the Indians of the sovereignty of the United States as well as that a secret article concerning the settling of the question of Indian trade was deferred for two years” (Howard to Juan Nepomuceno de Quesada, governor of East Florida, 24 Sept. 1790, CAUGHEYJohn Walton Caughey. McGillivray of the Creeks. Norman, Okla., 1938., 281–84). The negotiations with the Creek continued in July and early August, and the Treaty of New York was signed on 7 Aug. 1790 (KAPPLERCharles J. Kappler, ed. Indian Affairs. Laws and Treaties. 5 vols. Washington, D.C., 1903–41., 25–29).



   
   Joseph Stanton, Jr. (1739–1807), newly elected senator from Rhode Island, had just arrived in New York. He served in the Rhode Island legislature 1768–74 and during the Revolution as a colonel of a Rhode Island regiment and brigadier general in the Rhode Island militia. In 1790 he was a member of the Rhode Island Ratifying Convention.



   
   Theodore Foster (1752–1828), a native of Brookfield, Mass., graduated from Rhode Island College (Brown University) in 1770 and began the practice of law in Providence about 1771. He held several local positions, including judge of the court of admiralty in 1785. In June 1790 GW appointed him naval officer for Providence. At this time he had just been elected to represent Rhode Island in the United States Senate.



 


Friday 2d. Exercised between 5 & 7 on horse back.
About one oclock, official accounts of the safety of Major Doughty (who was sent on important business to the Chiccasaw and Choctaw Nations of Indians) were received; together with the detail of his proceedings to the Country of the former, and the misfortune that attended him in ascending the River Tenessee to the intended place of meeting the Chicasaws, by the Treachery of a Banditti composed of Cherokees, Shawanese & Creek Indians who to the Number of 40 in 4 Canoes (Doughty’s party consisting of no more than 15 Soldiers) under colour of a white flag, & professions of friendship rose, fired upon, & killed five & wounded Six more of his men; obliging him (when within Six miles of Ochappo the place of Rendezvous) to retreat down the Tennessee

& which he was able to effect by his gallant behaviour & good conduct; notwithstanding the superior force of the enemy & a pursuit of 4 hours and attempts to board the Barge in wch. he was. But being too weak to ascend the Ohio after he had entered it he was induced to follow the Currt. into the Missisippi & thence down the same to a Spanish post A  de grass about  Miles below the Mouth of the Ohio where he was treated with great kindness & Civility by Monsr.  the Commandant. He contrived after this to see the Piemingo & other head Men of the Chicasaw Nation with whom he did the business he was sent on nearly as well as if he had got to Occhappo the place of his destination as will appear by his detail transmitted to the Secretary at War.
Received from the Committee of Enrollment two Acts—One “For giving effect to an Act entitled ‘An Act providing for the enumeration of the Inhabitants of the United States’ in respect to the State of Rhode Island & Providence Plantations”—The other “An Act to authorize the purchase of a tract of Land for the use of the United States.”
Much company of both Sexes to visit Mrs. Washington this Evening.


   
   John Doughty (1757–1826) served in the Revolution as aide-de-camp to Maj. Gen. Philip Schuyler and as a captain in the artillery. He was brevetted major 30 Sept. 1783. In 1789 he was appointed with the same rank to the artillery. He helped in the design and construction of Forts Harmar and Washington. He was sent by Knox in early 1790 to carry guarantees of American friendship to the Chickasaw (GW to Chiefs and Warriors of the Chickasaw, 30 Dec. 1790, DLC:GW). His report to Knox on his mission, 7 April 1790, is in MiU-C: Harmar Papers. Henry Knox’s account of Doughty’s misfortunes agrees substantially with that in GW’s diary (see Knox’s “Causes of the existing Hostilities between the United States, and certain Tribes of Indians North-West of the Ohio,” 26 Jan. 1792, in CARTER [4]Clarence Edwin Carter et al., eds. The Territorial Papers of the United States. 27 vols. Washington, D.C., 1934–69., 2:364). The secretary of war had earlier mentioned the attack in his “Summary statement of the situation of the frontiers,” 27 May 1790 (DLC:GW). The incident occurred on 22 Mar., and on 25 Mar. Doughty wrote to Maj. John P. Wyllys, describing the attack: “We fought them four hours, and then escaped in this distressed situation. I found it impossible to ascend the Ohio, or, after I reached the Mississippi, to ascend it. My wounded men were in so distressed a situation as to require immediate assistance. The only resource left me was to come to this place, where I have met with every civility” (ST. CLAIR PAPERSWilliam Henry Smith, ed. The St. Clair Papers. The Life and Public Services of Arthur St. Clair: Soldier of the Revolutionary War; President of the Continental Congress; and Governor of the North-Western Territory with his Correspondence and other Papers. 2 vols. Cincinnati, 1882., 2:134). The commandant of Ansa á la grasa or Anse à la graisse (New Madrid), to which Doughty and the surviving members of his party had fled, was Pedro Foucher (NASATIRAbraham P. Nasatir. Spanish War Vessels on the Mississippi, 1792-1796. New Haven, and London, 1968., 285, n.1; THORNBROUGHGayle Thornbrough, ed. Outpost on the Wabash, 1787–1791: Letters of Brigadier General Josiah Harmar and Major John Francis Hamtramck and other letters and documents from the Harmar Papers in the William L. Clements Library. Indianapolis, 1957. In Indiana Historical Society Publications, vol.19., 231, n.2). Piomingo was a pro-American Chickasaw chief. occhappo: Occochappo (see entry for 26 Jan. 1790). acts: For the act providing for the census in Rhode Island, see 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 129 (5 July 1790). The second act cited

by GW authorized him to purchase for the federal government “the whole or such part of that tract of land situate in the state of New York, commonly called West Point, as shall be by him judged requisite for the purpose of such fortifications and garrisons as may be necessary for the defence of the same” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 129 [5 July 1790]).



 


Saturday 3d. Exercised between 9 and 11 in the Coach with Mrs. Washington and the Children.
The policy of treating Colo. McGillivray, & the Chiefs of the Creek Nation who were coming with him, with attention as they passed through the States to this City induced me to desire the Secretary at War to write to the Governors of Virginia, Maryland & Pensylvania requesting that they might be provided at the expence with whatever might be deemed a proper respect that they might be kept in good humour.
Nominated, Yesterday, to the Senate, persons for the Judiciary of Rhode Island; and a person as Naval Officer in the District of Providence, in the place of Mr. Foster, who was sent by the State as one of their Senators—also Surveyors for the smaller Ports in the District & the District of New Port.


   
   chiefs: See entry for 1 July 1790. Knox’s circular letter to the governors was dated 3 July 1790. The letter sent to John Eager Howard of Maryland is in MdAA.



   
   GW’s appointments for Rhode Island included Henry Marchant (1741–1796), federal judge; William Channing (1751–1793), district attorney; William Peck (d. 1832), United States marshal; and Ebenezer Thompson to replace Theodore Foster (1752–1828) as naval officer of Providence. For the appointments to the Rhode Island customs service, see DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 2:83.



 


Sunday 4th. Went to Trinity Church in the forenoon.
This day being the Anniversary of the declaration of Independency the celebration of it was put of until to morrow.
 


Monday 5th. The Members of Senate, House of Representatives, Public Officers, Foreign Characters &ca. The Members of the Cincinnati, Officers of the Militia, &ca., came with the compliments of the day to me. About One Oclk. a sensible Oration was delivered in St. Pauls Chapel by Mr. Brockholst Levingston on the occasion of the day—the tendency of which was, to shew the different situation we are now in, under an excellent government of our own choice, to what it would have been if we had not succeeded in our opposition to the attempts of Great Britain to enslave us; and how much we ought to cherish the blessings which are within our reach, & to cultivate the seeds of harmony & unanimity

in all our public Councils. There were several other points touched upon in a sensible manner.
In the afternoon many Gentlemen & ladies visited Mrs. Washington.
I was informed this day by General Irvine (who recd. the acct. from Pittsburgh) that the Traitor Arnold was at Detroit & had viewed the Militia in the Neighbourhood of it twice. This had occasioned much Speculation in those parts—and with many other circumstances—though trifling in themselves led strongly to a conjecture that the British had some design on the Spanish settlements on the Mississipi and of course to surround these United States.


   
   This oration was part of New York’s Independence Day celebration. As part of the festivities in the early afternoon, local military units “escorted the Society of the Cincinnati to St. Pauls—where an elegant oration was delivered by Brockholst Livingston, Esq., to a very numerous audience [including] The President and Vice-President of the United States Members of both Houses of Congress—a brilliant assembly of Ladies and of the most respectable citizens” (Gaz. of the U.S. [Philadelphia], 7 July 1790). GW may have dined this evening with the Society of the Cincinnati at Bardin’s. Henry Brockholst Livingston (1757–1823) was the son of William Livingston, governor of New Jersey. A graduate of Princeton in 1774, he had accompanied his brother-in-law John Jay on the latter’s mission to Spain in 1779 and served at various times during the Revolution in the Continental Army. In 1783 he was admitted to the New York bar and became prominent in New York legal circles. Under the new government he became an active Antifederalist.



   
   After the Revolution, Benedict Arnold lived in England with his family until 1785. In that year, finding his inflated claims for compensation for his services to the British government during the Revolution were not successful, he sailed for the Loyalist settlement of St. John, New Brunswick, where he established a mercantile and shipping business (WALLACE [2]Willard M. Wallace. Traitorous Hero: The Life and Fortunes of Benedict Arnold. New York, 1954., 288–92).



 


Tuesday 6th. Exercised on Horse-back betwn. 5 & 7 Oclock in the Morning. At 9 Oclock I sat for Mr. Trumbull to finish my pictures in some of his historical pieces.
Anounced to the House of Representatives (where the Bills originated) my Assent to the Acts which were presented to me on Friday last—One of which Authorises the President to purchase the whole, or such part of that tract of Land situate in the State of New York commonly called West point as shall be by him judged requisite for the purpose of such fortifications & Garrisons as may be necessary for the defence of the same.
The Visitors were few to day on Acct. of the numbers that paid their Compliments yesterday.



   
   historical pieces: John Trumbull was continuing the series of paintings depicting the events of the American Revolution that he had begun soon after the war. After considerable preparatory work in Europe, he returned to New York in 1789, “for the purpose of pursuing my work of the Revolution; all the world was assembled there, and I obtained many portraits for the Declaration of Independence, Surrender of Cornwallis, and also that of General Washington in the battles of Trenton and Princeton” (TRUMBULL [2]Theodore Sizer, ed. The Autobiography of Colonel John Trumbull: Patriot-Artist, 1756–1843. 1953. Reprint. New York, 1970., 88, 92, 164). See also entry for 14 Jan. 1790.



 


Wednesday 7th. Exercised between 5 & 7 this Morning on Horse-back.
 


Thursday 8th. Sat from 9 o’clock till after 10 for Mr. Jno. Trumbull, who was drawing a Portrait of me at full length which he intended to present to Mrs. Washington.
About Noon the Secretaries of State, and of the Treasury called upon me—the last of whom reported a communication made to him by Majr. Beckwith Aid de Camp to Lord Dorchester—Governor of Canada wch. he reduced to writing, and is as follow.
“Memorandum of the substance of a communication made on Thursday the eighth of July 1790 to the Subscriber by Major Beckwith as by direction of Lord Dorchester”
“Major Beckwith began by Stating that Lord Dorchester had directed him to make his acknowledgmts. for the politeness which had been shewn in respect to the desire he had intimated to pass by N York in his way to England; adding that the prospect of a War between Great Britain & Spain would prevent or defer the execution of his intention in that particular.”
“He next proceeded to observe that Lord Dorchester had been informed of a negotiation commenced on the other side of the Water through the Agency of Mr. Morris; mentioning as the subscriber understood principally by way of proof of Lord Dorchesters knowledge of the transaction that Mr. Morris had not produced any regular Credentials, but merely a letter from the President directed to himself, that some delays had intervened partly on account of Mr. Morris’s absence on a trip to Holland as was understood and that it was not improbable those delays & some other circumstances may have impressed Mr. Morris with an idea of backwardness on the part of the British Ministry.”
“That his Lordship however had directed him to say that an inference of this sort would not in his opinion be well founded as he had reason to believe that the Cabinet of Great Britain entertained

a disposition not only towards a friendly intercourse but towards an alliance with the United States.
“Major Beckwith then proceeded to speak of the particular cause of the expected rupture between Spain & Britain observing it was one in which all Commercial Nations must be supposed to favor the views of G. Britain. That it was therefore presumed, should a War take place, that the United States would find it to be their interest to take part with G. Britain rather than with Spain.”
“Major Beckwith afterwards mentioned that Lord Dorchester had heard with great concern of some depredations committed by some Indians on our Western frontier. That he wished it to be believed that nothing of this kind had received the least countenance from him. That on the contrary he had taken every proper opportunity of inculcating upon the Indians a pacific disposition towards us; and that as soon as he had heard of the outrages lately committed he had sent a message to endeavor to prevent them. That his Lordship had understd. that the Indians alluded to were a banditti composed chiefly or in great part of Creeks or Cherokees, over whom he had no influence; intimating at the sametime that these tribes were supposed to be in connection with the Spaniards.”
“He stated in the next place that his Lordship had been informed that a Captain Hart in our Service and a Mr. Wemble and indeed some persons in the Treaty at Fort Harmer had thrown out menaces with regard to the Posts on the Frontier & had otherwise held very intemperate language; which however his Lordship considered rather as effusions of individual feelings than as effects of any instruction from authority.”
“Major Beckwith concluded with producing a letter signed Dorchester; which letter contained ideas similar to those he had expressed, though in more guarded terms and without any allusion to instructions from the British Cabinet. This letter it is recollected hints at the Non-execution of the treaty of peace on our part.”
“On the subscriber remarking the circumstances that this letter seemed to speak only the Sentiments of his Lordship Major Beckwith replied that whatever reasons there might be for that course of proceeding in the present Stage of the business, it was to be presumed that his Lordship knew too well the consequence of such a step to have taken it without a previous knowledge of the intentions of the Cabinet.”
The aspect of this business in the moment of its communication

to me, appeared simply, and no other than this; We did not incline to give any satisfactory answer to Mr. Morris who was officially Commissioned to ascertain our intentions with respect to the evacuation of the Western Posts within the Territory of the United States and other matters into which he was empowered to enquire until by this unauthenticated mode we can discover whether you will enter into an Alliance with us and make Common cause against Spain. In that case we will enter into a Commercial Treaty with you & promise perhaps to fulfil what they already stand engaged to perform. However, I requested Mr. Jefferson & Colo. Hamilton, as I intend to do the Vice-President, Chief Justice & Secretary at War, to revolve this Matter in all its relations in their minds that they may be the better prepared to give me their opinions thereon in the course of 2 or three days.
The following Gentlemen dined here to day—viz—Messrs. Wingate Strong McClay, Lee, & Johnson (No. Carolina) of the Senate and Messrs. Gilman, Aimes Sturges, Schureman, Fitzsimmons, Wynkoop, Vining, Smith, Madison, Sevier, & Sumpter of the House of representatives.


   
   portrait: See entry for 14 Jan. 1790.



   
   George Beckwith (1753–1823), a member of a prominent Yorkshire, Eng., family, became an ensign in 1771 in the British army, achieving the rank of lieutenant in 1775, captain in 1777, and major in 1781. During the years of the American Revolution he saw extensive service in America and ended the war as aide-de-camp to Sir Guy Carleton (1724–1808). Carleton, who was raised to the peerage as the first Baron Dorchester in 1786, was made governor-in-chief of the Province of Quebec, also in 1786. When he went to Canada, Beckwith accompanied him. Between 1787 and 1790 Beckwith made four visits to the United States where he acted as an unofficial agent for Dorchester and the British ministry in acquiring information about the United States and where he carried on extensive conversations with such prominent Americans as Philip Schuyler, Alexander Hamilton, William Samuel Johnson, and John Trumbull (see JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 17:35–64).



   
   The memorandum quoted by GW is in Hamilton’s handwriting and is in DLC:GW. Canadian officials had already learned of the impending crisis between Britain and Spain over the seizure of British ships in Nootka Sound through a letter from William Wyndham, Lord Grenville, secretary of state for home affairs, to Lord Dorchester, 6 May 1790, marked “Secret.” Grenville, who was concerned about the United States’ position, particularly in regard to the frontier posts still held by the British, wrote Dorchester that in case war should break out, “I conceive that it would by no means be impossible to turn the tide of opinion and wishes of America in our favor in case of a Contest with Spain on the business now in question. . . . The object which we might hold out to them, particularly to the Kentucke and other Settlers at the back of the old colonies, of opening the Navigation of the Mississippi to them, is one at least as important as the possession of the Forts, and perhaps it would not be difficult to shew, that the former is much more easily

attainable with the assistance of Great Britain against Spain, than the latter is by their joining Spain in offensive operations against this Country” (P.R.O., C.O. 42/67, f. 93–97). Two additional letters from Grenville of the same date reiterated his concern in regard to the United States (BRYMNERDouglas Brymner. Report on Canadian Archives . . . 1890. (Being an Appendix to Report of the Minister of Agriculture.). Ottawa, 1891., 1890, 131–33). Grenville also forwarded to Dorchester Gouverneur Morris’s correspondence with the duke of Leeds (see entry for 1 July 1790) with the comment that “this communication coming from Genl. Washington however vague and inexplicit it is, seems however to indicate some disposition on the part of the United States to cultivate a closer connection with this country than has hitherto subsisted since their separation from Great Britain.”



   
   Beckwith was the logical choice as an agent to present Britain’s views unofficially and to sound out the administration on Grenville’s, and although he had only returned to Canada from the United States in May 1790, he again set out for New York. Beckwith carried with him two sets of instructions, both dated 27 June 1790. The first instructions, which Beckwith showed to Hamilton, expressed Dorchester’s hope that the difficulties between Spain and Britain would not “make any alteration in the good disposition of the United States to establish a firm friendship and Alliance with Great Britain to the Mutual advantage of both Countries; I am persuaded it can make none on the part of Great Britain, whose liberal treatment of the United States in point of Commerce sufficiently evinces her friendly disposition, notwithstanding the non execution of the Treaty on their part, which, and various misrepresentations I have always attributed to an unsettled state of their government, and of the minds of the multitude, influenced perhaps by a power not very cordial even to the United States” (P.R.O., C.O. 42/68, f. 225).



   
   The second instructions, marked “Secret,” which the secretary of the treasury did not see, instructed Beckwith to learn as much as possible about the attitudes of both the government and people in case of war but to be cautious about carrying out Grenville’s suggestion regarding the navigation of the Mississippi as bait to westerners for a British connection: “You will be cautious in advancing anything specific on that head, but rather lead them to explain the different lines of policy, each party may have in view. . . . In general you may assert it as your own opinion, that in case of a War with Spain you see no reason why we should not assist in forwarding whatever their interests may require” (P.R.O., C.O. 42/68, f. 258–60).



   
   The Indian depredations that Dorchester deplored may have been the attack on Maj. John Doughty’s party (see entry for 2 July 1790) or the attacks along the Scioto River (see entry for 9 July 1790). Indian raids on all the frontiers had been widespread during the spring of 1790. captain hart: Jonathan Heart (see entry for 9 July 1790). The Treaty of Fort Harmar had been negotiated 9 Jan. 1789 by Gov. Arthur St. Clair with the Wyandots (KAPPLERCharles J. Kappler, ed. Indian Affairs. Laws and Treaties. 5 vols. Washington, D.C., 1903–41., 2:18–23).



   
   William Maclay noted that this evening’s entertainment “was a great dinner, in the usual style, without any remarkable occurrences. Mrs. Washington was the only woman present” (MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 310).


   
   
   John Sevier (1745–1815) was elected United States senator from North Carolina in 1789. Sevier in Dec. 1773 moved from his native Virginia to the North Carolina frontier and settled on the Nolichucky River in an area which in 1796 became a part of the state of Tennessee. During the Revolution he led a force of frontiersmen at Kings Mountain and in 1781 and 1782 led several expeditions against Indians who were raiding the frontier. In

the 1780s he was governor of the short-lived State of Franklin and deeply involved in the Muscle Shoals speculation. From 1796 to 1801 and 1803 to 1809 he served as governor of Tennessee.



 


Friday 9th. Exercised on Horse-back between 5 and 7 in the morning.
A letter from Genl. Harmer, enclosing copies of former letters; and Sundry other papers, were put into my hands by the Secretary at War. By these it appears that the frequent hostilities of some Vagabond Indians, who it was supposed had a mind to establish themselves on the Scioto for the purpose of Robbing the Boats, and murdering the Passengers in their dissent or assent of the Ohio, had induced an Expedition composed of 120 effective men of the Regular Troops under his (Harmers) command, and 202 Militia (mounted on Horses) under that of Genl. Scott of the District of Kentucky. This force rendezvoused at the Mouth of Lime-stone on the 20 of April; and intended by a detour to fall on the Scioto high up: five Miles above the Mouth of paint Creek (which runs through the finest land in the world, & Surveyed for the Officers of the Virginia line) it accordingly struck the Scioto on the 25th, 50 Miles from its mouth. But the Militia, according to custom, getting tired, & short of Provisions, became clamorous to get home; & many of them would have gone off but for the influence of Genl. Scott; however, the March was continued and on the 27th. the Troops arrived at the Mouth of the Scioto where crossing the Ohio the Militia seperated for their respective homes & the regular Troops proceeded up to their head Quarters at Fort Washington. In this expedition little was done; a small party of 4 Indians was discovered—killed & Scalped and at another place some Bever traps & Skins were taken at an Indian Camp. The detour made was about 128 miles & had the Militia crossed to the East side of the Scioto it is supposed several parties of Indians would have been fallen in with. The Scioto is 65 Miles below the Mouth of Licking.
Among the Enclosures with Genl. Harmers letter, were Captn. Harts report of the Navigations of Big beaver and the Cayahoga, and Country between; & of other waters: also Majr. Hamtrameks report of the distances &ca. from Post Vincennes on the Wabash to Detroit—Copies of which I desired to be furnished with.
Many Visitors (male & female) this Afternoon to Mrs. Washington.


   
   Josiah Harmar (1753–1813), a native of Philadelphia, served as major, lieutenant colonel, and colonel of various Pennsylvania regiments during the Revolution and in Aug. 1784 became commander of the new United States

   Army. From that time until his resignation in 1792, he served mainly on the Ohio frontier, repelling Indian attacks against the area’s few settlements. In Sept. 1790 he was to engage in an unsuccessful campaign against the Shawnee in the area of the Miami villages on the Maumee River. The letter that GW mentions was probably Harmar’s letter of 9 June 1790 to Henry Knox, although GW must have obtained additional details from other papers submitted by Knox (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:91–92). Lt. Col. James Wilkinson wrote Harmar 7 April 1790 that for “more than one month past a party of savages has occupied the Northwestern bank of the Ohio, a few miles above the mouth of the Scioto, from whence they make attacks upon every boat which passes, to the destruction of much property, the loss of many lives, and the great annoyance of all intercourse from the northward . . . their last attack was made against five boats, one of which they captured” (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:91). On 30 May, Ens. Asa Hartshorne of the 1st United States Regiment reported that he and a small party had been attacked near Limestone; “in the afternoon, myself with five men went up to the place where we were attacked; we found one man, one woman, and three children, killed and scalped. . . . There are eight missing; the whole killed and missing is thirteen souls; they took none of the property but one horse” (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:91). Both of these documents were enclosed in Harmar’s letter to Knox. Limestone was a small post town in Kentucky on the south side of the Ohio River “and on the west side of the mouth of a small creek of its name” (MORSE [2]Jedidiah Morse. The American Gazetteer . . .. Boston, 1797.).


   
   
   Charles Scott (c.1739–1813) was born in Goochland (later Powhatan) County, Va., and served under GW in Braddock’s campaign during the French and Indian War. During the Revolution he was a lieutenant colonel in the 2d Virginia Regiment, colonel of the 5th Virginia Regiment, and in 1777 was commissioned brigadier general in the Continental Army. He was brevetted major general in 1783. In 1785 he moved to Kentucky and represented Woodford County in the Virginia Assembly 1789–90. In 1791 he led Kentucky troops in the St. Clair expedition. Concerning his role in the Scioto expedition, Harmar noted in his letter to Knox that “General Scott detached a small party of horsemen, who fell in with the savages, killed them, and brought four scalps into Limestone” (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:91).



   
   Jonathan Heart (d. 1791) of Connecticut entered the Revolution in 1775 as a volunteer, became an ensign in 1776, a captain lieutenant in 1779, and a captain in 1780. He served as a brigade major until Nov. 1783 and in 1785 was appointed a captain in the United States Infantry Regiment. In Sept. 1789 he became a captain in the 1st United States Infantry Regiment and served with Harmar’s command on the Ohio frontier. He was killed during Arthur St. Clair’s battle with the western Indians 4 Nov. 1791.



   
   John Hamtramck (c.1756–1803), a native of Quebec, served during the Revolution as a major in the New York line. In 1785 he became captain of a New York company serving under Harmar on the Ohio frontier. Joining the United States forces at Vincennes in 1787 he remained as one of the fort’s officers for the next six years. His “report of the distances” from Vincennes to Detroit was enclosed in a letter to Harmar of 17 Mar. 1790, and is printed in THORNBROUGHGayle Thornbrough, ed. Outpost on the Wabash, 1787–1791: Letters of Brigadier General Josiah Harmar and Major John Francis Hamtramck and other letters and documents from the Harmar Papers in the William L. Clements Library. Indianapolis, 1957. In Indiana Historical Society Publications, vol.19., 225–27.



 


Saturday 10th. Having formed a Party, consisting of the Vice-President, his lady, Son & Miss Smith; the Secretaries of State,

Treasury & War, and the ladies of the two latter; with all the Gentlemen of my family, Mrs. Lear & the two Children we visited the old position of Fort Washington and afterwards dined on a dinner provided by Mr. Mariner at the House lately Colo. Roger Morris but confiscated and in the occupation of a common Farmer. I requested the Vice-President & the Secretary at War as I had also in the Morning the Chief Justice, to turn their attention to the Communications of Majr. Beckwith; as I might in the course of a few days, call for their opinions on the important matter of it.


   
   miss smith: probably Louisa Smith. See entry for 8 Oct. 1789. gentlemen of my family: GW’s secretaries, Tobias Lear, William Jackson, Bartholomew Dandridge, Jr., David Humphreys, and Robert Lewis. Dandridge (d. 1802) was the son of Mrs. Washington’s brother Bartholomew Dandridge.



   
   Mrs. Lear, Tobias Lear’s wife, was Mary (Polly) Long Lear of Portsmouth, N.H. The Lears were married in April 1790 in Portsmouth, and upon their return to New York they were invited to make their home with the Washingtons. Mrs. Washington in particular apparently became very fond of young Mrs. Lear, who made herself useful to the presidential household in a number of ways. The living arrangements continued after the household moved to Philadelphia. Polly Lear died, at the age of 23, in Philadelphia, 28 July 1793 (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 128–29). The two children were Mrs. Washington’s grandchildren George Washington Parke Custis and Eleanor Parke Custis.



   
   Fort Washington, in the vicinity of present W. 183d Street in Manhattan, had fallen to the British in Nov. 1776. Later Fort Knyphausen had been constructed by the British on the site of the American works. The Morris Mansion (Jumel Mansion), constructed by Lt. Col. Roger Morris in 1765, was confiscated at the end of the Revolution as Loyalist property and was advertised in Mar. 1790 for sale at public auction: “A Farm at the 11 mile stone on New York Island late the property of Col. Roger Morris—the mansion house in point of elegance and spaciousness is equal to any in this state, and from its elevated position not only enjoys the most salubrious air, but affords a prospect extensively diversified and beautiful. The farm contains about 140 acres, the greatest part of which is mowing ground, and extends across the Island from the East to the North river. On the premises are a large coach house and barn, with a garden containing a variety of the best fruits” (Daily Adv. [New York], 12 Mar. 1790, cited in STOKESI. N. Phelps Stokes. The Iconography of Manhattan Island, 1498–1909: Compiled from Original Sources and Illustrated by Photo-Intaglio Reproductions of Important Maps Plans Views and Documents in Public and Private Collections. 6 vols. New York, 1915–28., 5:1263). The house was to be sold on 3 May 1790.



   
   Although there are no written communications from GW on the subject of Beckwith’s communications (see entry for 8 July 1790) to Adams or Knox, on 9 July Hamilton wrote Jay that “certain Circumstances of a delicate nature have occurred, concerning which The President would wish to consult you.” In view of the serious illness of Jay’s father-in-law, Gov. William Livingston of New Jersey, “I cannot say the President directly asks it, lest you should be embarrassed; but he has expressed a strong wish for it” (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 6:488).



   
   On 12 July Jefferson wrote to GW that he “had a conference yesterday with Mr. Madison on the subject recommended by the President. He has the

honor of inclosing him some considerations thereon, in all of which he believes Mr. Madison concurs” (DNA: RG 59, Misc. Letters). For the enclosure, “Jefferson’s Outline of Policy Contingent on War between England and Spain,” see JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 17:109–10.



 


Sunday 11th. At home all day dispatching some business relative to my own private concerns.
 


Monday 12th. Exercised on Horse back between 5 & 6 in the Morning.
Sat for Mr. Trumbull from 9 until half after ten.
And about Noon had two Bills presented to me by the joint Committee of Congress—The one “An Act for Establishing the Temporary & permanent Seat of the Government of the United States”—The other “An Act further to provide for the payment of the Invalid Pensioners of the United States.”


   
   bills: 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 130 (16 July 1790) and 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 129 (16 July 1790). The Residence Bill, establishing a new federal district on the banks of the Potomac River for the permanent capital, had been under debate in Congress since 31 May, but the struggle over the location for the capital long preceded the bill’s advent in Congress. GW’s close personal involvement in the matter will be fully treated in the correspondence volumes. Under the terms of the Residence Act the president was authorized to appoint three commissioners who would “under the direction of the President” oversee the surveying and construction of the new city, a provision which guaranteed GW’s continued close involvement with the Federal City for the rest of his administration. The act also provided that the capital would move from New York to Philadelphia by Dec. 1790 and remain there until Dec. 1800 when the new Federal City would presumably be finished.



 


Tuesday 13th. Again sat for Mr. Trumbull from 9 until half past 10 Oclock.
A good deal of Company at the Levee to day.
 


Wednesday 14th. Exercised on horseback from 5 until near 7 Oclock.
Had some further conversation to day with the Chief Justice and Secretary of the Treasury with respect to the business on which Majr. Beckwith was come on. The result—To treat his communications very civilly—to intimate, delicately, that they carried no marks, official or authentic; nor, in speaking of Alliance, did they convey any definite meaning by which the precise objects of the British Cabinet could be discovered. In a word, that the Secretary of the Treasury was to extract as much as he could from

Major Beckwith & to report it to me, without committing, by any assurances whatever, the Government of the U States, leaving it entirely free to pursue, unreproached, such a line of conduct in the dispute as her interest (& honour) shall dictate.


   
   business on which majr. beckwith was come on: See entries for 8 and 10 July 1790.



